 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDPhyllis Tuliszewski,an office worker employed by the Respondent,testified thatin October,November,or December,1957,Reustle, her immediatesuperior,statedthatifa union(apparently either one)came in, the employees would lose theirradio privileges,coffee breaks, and"things likethat."Assuming, withoutdeciding,that Reustle made such a statement,itconstitutes at most an isolated threat by aminor supervisor,insufficient standing alone to require a remedial order.4.Alleged claimto know theOfficeWorkers' adherentsThe complaint alleges, and the answer denies, that since on or aboutAugust 20,1957, theRespondent informedits employees "that itknew thenames of all sup-porters of[the OfficeWorkers],in a manner constituting interference,restraintand coercion."As related above,there is testimony that in addressingthe assembledoffice employeesin October 1957, Formanclaimedthat he knew every employeewho had signedup with the Office Workers.The General Counsel contends thatthis "tended to . . . make the employees apprehensive,to frighten employees asto futureactivities on behalfof" theOfficeWorkers.But in the same speech For-man stated that he did not care if the employees solicited for either union,so longas it was not done on company time, which interferedwith work; and that they hada right to join a unionif they wantedto do so.Moreover,Forman had earlier sentthe employees a letter stating,among otherthings: "Thelaws protectyour rightto designate a union."In the context of these assurances,Forman's statementthat he knewthe identity of all supporters of the OfficeWorkers,ifmade, washarmless; whatever coercive effect it might have had was adequately neutralized.Uponthe basis of the foregoing findings of fact,and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.AmericanFreightwaysCo., Inc.,is,and at all material times has been,engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.OfficeEmployees InternationalUnion,Local 153, AFL-CIO, and LocalUnion No. 707, Highwayand Local Motor Freight Drivers and Helpers,Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers, bothare, and at all material times have been,labor organizations within the meaning ofSection2 (5) of the Act.3.TheGeneral Counsel has failed to establish by a fair preponderance of theevidence that the Respondent committed any unfair labor practices within the mean-ing of Section 8(a) (1) or(3) of the Act.[Recommendations omitted from publication.]Shoreline Enterprises of America,Inc.andInternational Unionof United Brewery, Flour,Cereal,Soft Drink and DistilleryWorkers of America,AFL-CIO.Cases Nos. 10-RC-2995 and120-CA-9.July 17, 1959SUPPLEMENTAL DECISION, ORIER, AND REVOCATIONOF CERTIFICATION OF REPRESENTATIVESOn May 19, 1957, the Board issued its Decision and Order in CaseNo. 12-CA-9,1 in which it found that the Respondent had refusedto bargain in good faith with the Union as the exclusive bargainingrepresentative of certain of its employees, in violation of Section8(a) (5) and(1) of the Act. In so finding, the Board affirmed thevalidity of the prior proceedings which had resulted in the Union'scertification.21 117 NLRB 1619.2 The Board hadissued Its Decision and Certification of Representatives on October 26,1955.Case No. 10-RC-2995, 114 NLRB 716.124 NLRB No. 18. PURITY BAKING COMPANY159Thereafter, the Board's Decision and Order was considered by theUnited States Court of Appeals for the Fifth Circuit, upon petitionsto review filed by the Respondent and by four individual intervenors,and the Board's cross-petition for enforcement of its order.On January 14,1959, the court handed down its opinion.' The courtset aside the decision of the Board, denied enforcement of the Board'sorder, and remanded the cases for any appropriate proceedings notinconsistent with its opinion.The court rejected the Board's contention that there had been arefusalto bargain because it was not satisfied that the Board, in therepresentation proceeding, had adequately safeguarded the rights ofthe individual Intervenors, who should have been permitted to vote.Thereafter, on May 5, 1959, the Respondent filed a motion seekingdismissalof the complaint herein, and revocation of the Union'scertificate.'In conformity with the court's opinion, which is the law of thecase,we therefore find that the Respondent did not refuse to bargainwith the Union, and we^shall dismiss the complaint herein.We shallalsorevoke the Union's certificate.[The Board dismissed the complaint and revoked the Certificationof Representatives issued by the Board on October 26, 1955.]8Shoreline Enterprises of America,Inc. v. N.L.R.B.,262 F. 2d 933 (C.A. 5).Purity Baking CompanyandLocal No.63,Bakery and Confec-tionery Workers' International Union of America,'PetitionerMiller-Patton Baking Company 2andLocal No. 63, Bakery andConfectionery Workers' International Union of America, Peti-tioner.Cases Nos. 13-RC-6436 and 13-RC-6434. July 17, 1959DECISION AND ORDERUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, a consolidated hearing was held before Robert G.Mayberry, hearing officer.The hearing officer's rulings made at thehearing are free from projudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with the case to a three-memberpanel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.1The Petitioner local and its International are hereinafter called Local 63 and BCW,respectively.2The name of the Employer appears as amended at the hearing.124 NLRB No. 19.